GROSSCUP, District Judge.
The bill is to restrain infringement of letters patent No. 482,557, issued September 13, 1892, for a new and useful improvement in metallic caskets. The only claim of the patent upon which relief is ásked is claim 2, which is as follows:
“In a metallic casket, the metallic plate-top having slitted ends and continuing sides, provided with strengthening ribs, and connected at their edges-to a vertical rim, I, and the vertical rim, I, attached to the top and braced vertically, substantially as- specified.”
The defendants’ device has but one slitted end, has no continuing-sides, and has no strengthening ribs, except such as run around the slitted end, — a very small portion of the entire top. In other respects the defendants’ device seems to be almost an exact copy of the complainant’s patent. I seriously doubt whether the omission of one slitted end, and the division of the metal in the sides, so as. to make them noncontinuing, would take the defendants’ device out of infringe*343moni: upon the complainant's patent; but I haw; no doubt that the omission of strengthening ribs renders tiie defendants’ device non-infringing. The reference to the descriptive portion of the patent and the drawings shows that the sides receive, at intervals, raised ribs to correspond with the-ribs at the end of the casket; that these ribs, distributed at intervals, perform an important function, namely, to stiffen the top of the casket so as to more securely hold the vertical band, T, rigidly in position. Now, the omission of this feature of the defendants’ casket is a departure in an important particular — at least, in a particular regarded as important by the patentee — from the combination of elements constituting the claim. The defendants’ casket, in fact, is not made up of all of the elements of the complainant’s claim, nor do they employ mechanical equivalents to supply the omission. The hill must therefore he dismissed for noninfringement.